Opinion filed August 14, 2008











 








 




Opinion filed August 14,
2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00077-CV
                                                    __________
 
                              CAROL JOHNENE MORRIS, Appellant
 
                                                             V.
 
                JERRY
BUNDICK, CHIEF APPRAISER ET AL, Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                 Trial
Court Cause No. CV46225
 

 
                                              M
E M O R A N D U M   O P I N I O N
 




On
February 19, 2008, Carol Johnene Morris filed a pro se notice of appeal from
the trial court=s
orders granting summary judgment and a dismissal.  On the same day, Morris
filed an affidavit of indigency.  On February 22, 2008, the court reporter
filed a timely contest to Morris=s
claim of indigence.  The trial court conducted a hearing relating to indigence
and sustained the contest on March 3, 2008.  By letter dated May 8, 2008, the
clerk of this court notified Morris that she Amust
make arrangements for paying for the Clerk=s
Record and Reporter=s
Record and file a Designation of Clerk=s
Record@ in this
cause.  In the letter, we notified Morris that, if proof of payment and
designation were not received in this court by May 23, 2008, her appeal would
be subject to dismissal pursuant to Tex.
R. App. P. 37.3(b).  See also Tex.
R. App. P. 42.3.
To
date, Morris has not made arrangements to pay for the record and continues to
reiterate her entitlement to a free record.[1] 
In response to our letter, Morris contends that the contest was untimely.  We
disagree.  With respect to this appeal, the contest was filed three days after
Morris=s notice of
appeal and affidavit of indigency and, thus, was timely under Tex. R. App. P. 20.1(e).  The hearing
and order were also timely pursuant to Tex.
R. App. P. 20.1(i).  Contrary to Morris=s
contention, the affidavit of indigency with respect to this appeal does not
relate back to the affidavit of indigency that she filed pursuant to Tex. R. Civ. P. 145 on November 5, 2007.
Because
Morris has failed to pay or make arrangements to pay the trial court clerk to
prepare the clerk=s
record and because Morris has failed to comply with an order of this court, we
are authorized to dismiss this appeal pursuant to Rules 37.3(b) and 42.3.  
The
appeal is dismissed.
 
 
PER CURIAM
 
August 14, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]We note that, on this same day in
Cause No. 11-08-00124-CV, we have affirmed an earlier order sustaining contests
to Morris=s claim of indigence relating to a
separate appeal, Cause No. 11-08-00013-CV.